 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      OMAR MURO,                                              CASE NUMBER: 1:21-cv-00685-GSA
 7
                        Plaintiff,
 8                                                            ORDER DIRECTING SUBMISSION
             v.                                               OF SERVICE DOCUMENTS
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11
                        Defendant.
12

13
            Pursuant to the Instructions for Service of Social Security Appeals (USM Instructions, Doc
14
     5-3, page 1), Plaintiff must submit the documents specified therein to the clerk’s office for the
15
     United States Marshall to serve on Defendant. Thereafter, Plaintiff must file the notice of
16
     submission of documents to confirm that she did so (Doc. 5-3, page 2).
17
            Accordingly, Plaintiff is DIRECTED to submit service documents to the clerk’s office and
18
     file the notice confirming she did so by May 27, 2021.
19

20
21   IT IS SO ORDERED.
22      Dated:    May 12, 2021                            /s/ Gary S. Austin
23                                                  UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                      1
